Appeal brings for review a decree in favor of a plaintiff seeking to foreclose an alleged vendor's lien by entering a money decree but decreeing that plaintiffs had no lien on the property involved and declining to impress a vendor's lien on the property.
The issues were clear cut and definite.
The evidence was conflicting and the chancellor could have resolved the conflicts in favor of either party. He resolved them in favor of the defendants and as it cannot be shown clearly that his conclusions were erroneous, his findings will not be disturbed by the appellate Court. See Farrington v. Harrison, 95 Fla. 769, 116 So. 497 and cases there cited.
So the decree is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 775